Mr. Justice Gridley delivered the opinion of the court. 3. Judgment, § 187*—when judgment against “the defendant” in action against two defendants cannot he sustained. In an action of tort against two defendants, tried by the court without a jury, where the finding of the court as recorded is against “the defendant,” without naming him, a judgment on such finding cannot be sustained, since it is uncertain which one of the defendants was found guilty and against which one the judgment was rendered.